960 A.2d 387 (2008)
196 N.J. 589
STATE of New Jersey, Plaintiff-Petitioner,
v.
Cory BIENIEK, Defendant-Respondent.
Supreme Court of New Jersey.
October 23, 2008.
This matter having come before the Court on a petition for certification from the judgment entered by an order filed on June 5, 2008, as follows:
The matter is remanded to the trial court for reconsideration of defendant's sentence to afford defense counsel the opportunity to argue that defendant's sentence should be reduced[;]
And good cause appearing;
IT IS ORDERED that the petition for certification is granted, and the matter is summarily remanded to the Appellate Division for a statement of reasons in respect of its order of June 5, 2008; and it is further
ORDERED that the Appellate Division may, in its discretion, refer the matter for formal briefing and reargument by the parties prior to the court's entry of a disposition pursuant to this Order.
Jurisdiction is not retained.